Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 1/14/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “complete control valve” relative size, and its location being completely behind the lift arm arrangement. Figure 5 and the specification amendment thus introduce new matter. The original written specification and drawing do not show the control valve arrangement completely behind the lift arm arrangement. The written specification only states the “complete control valve arrangement” may arranged behind the at least one lift arm joint arrangement, not completely behind the at least one lift arm joint arrangement. Applicant states in the remarks of 1/14/21 that the “complete control valve arrangement” is shown in figures 2 & 3 which is also argued mentioning specification page 9, lines 14-17 that the figures 2,3 show the control valve 114 arranged behind the at least one lift .
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “complete control valve arrangement” arranged as claimed in claims 3 & 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See the above discussion of the drawings/specification amendments being objected to due to new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: means of at least one lift arm joint arrangement in claim 2 (and dependent 3).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (WO 98/02619) in view of Molby (US 3,720,332) and Sayre (US 2013/0313398).
 	Re claim 1, Chong teaches a loader vehicle (generally 10, figure 1) comprising a front unit (generally 12) and a rear unit (generally 14) pivotally connected to each other by an articulated joint arrangement (generally 16,18,20) allowing mutual rotation of the front unit and the rear unit, said the loader vehicle comprising a loading unit assembly (generally 30) and a control valve arrangement (generally page 8, line 26, not numbered) arranged to hydraulically control said the loading unit assembly, wherein the control valve arrangement is arranged at a rear portion of the front unit in the vicinity of said the articulated joint arrangement, wherein the articulated joint arrangement comprises an upper (generally 18) and a lower (generally 20) attachment point at the rear portion of the front unit, wherein the attachment points are constituted by respective upper and lower structural flanges of said the front unit, wherein the control valve arrangement is arranged between said the upper and lower attachment 
Also, to overcome any arguments regarding Chong’s valve being located between the flanges, etc. as noted above, Molby (figure 1-2, valve 53,95) further shows this is known. 
Chong is silent regarding whether a rear portion of the control valve arrangement being not housed within the frame section of said the front unit. However, Sayre teaches (figure 1; 30, dashed lines) a rear portion of the control valve arrangement being not housed within the frame section which would allow greater access for service. 
It would have been obvious to one of ordinary skill in the art prior to filing to have modified Chong to be as claimed in order to allow greater service 
 	Re claim 2, Chong as already modified above teaches the loading unit assembly (generally 30) connected to said the front unit by means of at least one lift arm joint arrangement (generally figures 1-5, not numbered), wherein at least a portion of said the control valve arrangement arranged behind said the at least one lift arm joint arrangement as seen in the forward driving direction of the loader vehicle.
 	Re claim 3, Chong as already modified above and/or for the same reasoning modified as claimed if argued teaches the complete control valve arrangement arranged behind said the at least one lift arm joint arrangement as seen in the forward driving direction of the loader vehicle.
 	Re claim 4, Chong teaches the articulated joint arrangement (112) constitutes a substantially vertical geometric axis (generally 2, figure 1) for allowing mutual rotation of the front unit and the rear unit.
 	Re claim 5, Chong as already modified above and/or for the same reasoning modified as claimed if argued teaches the at least a portion of said the control valve arrangement arranged between said the at least one lift arm joint arrangement and said the substantially vertical geometric axis as seen in the longitudinal direction of the loader vehicle.

 	Re claim 7, Chong teaches the loading unit assembly arranged at a front portion of said the front unit.
 	Re claims 8,9, Chong teaches the loading unit assembly comprises a single boom lift arm (figure 1) substantially centrally arranged (figure 1,3). Further, though not needed, it would be obvious to use a different type/located boom arm to handle varied situational weight and use needs.
 	Re claim 10, Chong teaches the loading unit assembly comprises at least one lift cylinder (generally 44) and at least one tilt cylinder (generally 56) for controlling motions of an implement (generally 42) of the loading unit assembly.
 	Re claim 11, Chong teaches the loader vehicle comprises a power source (generally engine; page 4, lines 14-15) or propelling the loader vehicle, wherein the power source is arranged on the rear unit of said the loader vehicle.

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (WO 98/02619) in view of Molby (US 3,720,332), Sayre (US 2013/0313398) and Volvo (WO 2014/098652).
 	Re claims 12-14, Chong teaches the front unit comprises a pair of ground engaging members (generally figure 1) but does not mention that the ground engaging members each comprising an individually controlled propulsion motor. Volvo (generally figure 1; page 2, lines 8-17; page 5, line 28 to page 6 line 5) teaches a loader vehicle with ground engaging members each comprising an individually controlled propulsion motor which are electric wheel hub motors in order to reduce weight and improve steering control. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Chong as claimed in order to reduce weight and improve steering control.

Conclusion
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive.
See the above “specification” and “drawings” sections. The amendment adding a new figure 5 and specification changes related to it add impermissible new matter. There are no original drawings showing “a 
 Applicant argues that Chong cannot be modified to have the control valve arrangement even partly outside the frame section because it would destroy the  structural integrity of it, there is no reason to modify, and the modification would make it less accessible. This is not the case, as the size of the control valve arrangement in Chong is not established as being bigger than the openings, and if any enlargement was needed, though there is no reason to believe it to be, one of ordinary skill in the art would 
Applicant argues that Sayre is different than the claimed invention. Sayre is only a secondary reference however and does not need the features outside what it is used for. One of ordinary skill in the art would see the value of having the control valve arrangement being partially or more not housed within the frame as claimed relative the frame,etc., as it does provide greater access for maintenance at least. Likewise one of ordinary skill in the art would be very skilled in this art and know how to modify as stated above. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652